
	

116 SRES 464 ATS: To constitute the majority party's membership on certain committees for the One Hundred Sixteenth Congress, or until their successors are chosen.
U.S. Senate
2020-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		2d Session
		S. RES. 464
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2020
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		RESOLUTION
		To constitute the majority party's membership on certain committees for the One Hundred Sixteenth
			 Congress, or until their successors are chosen.
	
	
 That the following shall constitute the majority party's membership on the following committees for the One Hundred Sixteenth Congress, or until their successors are chosen:
 Committee on Agriculture, Nutrition, and Forestry:Mr. Roberts, Mr. McConnell, Mr. Boozman, Mr. Hoeven, Ms. Ernst, Mrs. Hyde-Smith, Mr. Braun, Mr. Grassley, Mr. Thune, Mrs. Fischer, Mrs. Loeffler.
 Committee on Finance:Mr. Grassley, Mr. Crapo, Mr. Roberts, Mr. Enzi, Mr. Cornyn, Mr. Thune, Mr. Burr, Mr. Portman, Mr. Toomey, Mr. Scott (SC), Mr. Cassidy, Mr. Lankford, Mr. Daines, Mr. Young, Mr. Sasse.
 Committee on Foreign Relations:Mr. Risch, Mr. Rubio, Mr. Johnson, Mr. Gardner, Mr. Romney, Mr. Graham, Mr. Barrasso, Mr. Portman, Mr. Paul, Mr. Young, Mr. Cruz, Mr. Perdue.
 Committee on Health, Education, Labor, and Pensions:Mr. Alexander, Mr. Enzi, Mr. Burr, Mr. Paul, Ms. Collins, Mr. Cassidy, Mr. Roberts, Ms. Murkowski, Mr. Scott (SC), Mr. Romney, Mr. Braun, Mrs. Loeffler.
 Joint Economic Committee:Mr. Lee, Mr. Cotton, Mr. Portman, Mr. Cassidy, Mr. Cruz, Mrs. Loeffler. Committee on Veterans' Affairs:Mr. Moran, Mr. Boozman, Mr. Cassidy, Mr. Rounds, Mr. Tillis, Mr. Sullivan, Mrs. Blackburn, Mr. Cramer, Mrs. Loeffler.
